Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The Response of 9 Feb. 2021 has been entered.
The terminal disclaimer filed on 9 Feb. 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,018,641 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
This application is in condition for allowance except for the presence of claims 5-9 directed to an invention non-elected without traverse.  Accordingly, claims 5-9 are cancelled herein.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Svensson on Feb. 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Withdrawn claims 5-9 are cancelled.
Claim 1 is amended as follows:
1. (Currently Amended) A method for quantifying cholesterol in high-density lipoprotein 3, said method comprising:
reacting a test sample with two or more surfactants which react specifically with high-density lipoprotein 3; and
quantifying cholesterol;
wherein said two or more surfactants are ones selected from the group consisting of polyoxyethylene polycyclic phenyl ethers;
wherein a total concentration of said surfactants is 0.25 to 1.25 w/v% in terms of the final concentrations; 
wherein the two or more surfactants provide a reaction ratio of high-density lipoprotein 3 to high-density lipoprotein 2 (HDL3/HDL2) of 4.6 to 10.6; and 
wherein the two or more surfactants are combined so as to provide the total hydrophilic-lipophilic balance (HLB) of 13.7 to 14.0 of the combined surfactants.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to incoporate the limitations of claims 16 and 17, making the scope of the claims commensurate in scope with the results shown in Tables 3 and 4 of the specification.  The results show a HDL3/HDL2 reaction ratio of 4.6-10.6 under the claimed conditions, which is substantially higher than the reaction ratio shown in the cited references to Higuchi and/or Okada (less than 2).  Such difference is a difference in kind that would have been unexpected in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 12-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.